Citation Nr: 1729507	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) prior to February 29, 2012; higher than 30 percent from February 29, 2012 to December 1, 2014; and higher than 50 percent from December 2, 2014.

2. Entitlement to a rating higher than 30 percent for squamous cell carcinoma and actinic keratosis.  

3. Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

4. Entitlement to an initial compensable rating for surgical neck scar, status post cervical fusion.  

5. Entitlement to a rating higher than 30 percent for residuals of right rotator cuff repair and distal clavicle resection with degenerative changes prior to March 26, 2015; higher than 30 percent from May 1, 2015 to January 11, 2016; and higher than 30 percent from March 1, 2016 to September 27, 2016.  

6. Entitlement to a rating higher than 30 percent for cervical spine fusion at C5-6 with limitation of motion, degenerative changes, and impingement prior to November 3, 2015; higher than 20 percent from November 3, 2015 to January 10, 2016; and higher than 30 percent from January 11, 2016.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2011, February 2014, and April 2015 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequent rating decisions granted higher staged ratings, to include convalescent ratings for the right shoulder, and thus the issues on appeal are characterized as indicated on the title page.  

The Board notes that the Veteran also perfected an appeal regarding the issues of entitlement to a rating higher than 20 percent for radiculopathy of the right upper extremity associated with residuals of cervical spine fusion; entitlement to an extension of a temporary 100 percent rating for convalescent evaluation due to right shoulder surgery; entitlement to an extension beyond May 1, 2015 for special monthly compensation based on housebound status; entitlement to an effective date earlier than June 18, 2014 for IBS; and entitlement to a total disability rating based on individual unemployability (TDIU).  These issues were very recently certified to the Board in two Form 8 Certifications of Appeal dated on July 19, 2017.  However, both Forms indicate that there is a pending request for a Travel Board hearing.  Further, the Veteran in a May 2017 Form 9 Appeal regarding these issues requested a Travel Board hearing, and later that same month VA sent a letter notifying him that he has been placed on the list of persons wanting a Travel Board hearing.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran is awaiting a Travel Board hearing regarding other issues that are not currently before the Board, consisting of a higher rating for right upper extremity radiculopathy associated with residuals of cervical spine fusion, extensions for a convalescent rating for the right shoulder and special monthly compensation based on housebound status, an earlier effective date for IBS, and TDIU.  Although the Veteran has not requested a Board hearing regarding the issues currently before the Board, namely entitlement to higher ratings for PTSD, squamous cell carcinoma and actinic keratosis, IBS, right shoulder disability, cervical spine disability, and surgical neck scar, these issues are to a significant extent intertwined with the issues awaiting a Travel Board hearing.  Thus in the interests of judicial economy, the issues currently on appeal should be included in the Veteran's pending Travel Board hearing regarding the other issues not before the Board at this time.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to add issues of entitlement to higher ratings for PTSD, squamous cell carcinoma and actinic keratosis, IBS, right shoulder disability, cervical spine disability, and surgical neck scar to the issues that are currently awaiting a Travel Board hearing, i.e. higher ratings for right upper extremity radiculopathy associated with residuals of cervical spine fusion, extensions for a convalescent rating for the right shoulder and special monthly compensation based on housebound status, an earlier effective date for IBS, and TDIU.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

